The following opinion was filed March 9, 1909:
Marshall, J.
A motion for a reargument on the part of the contestants, duly submitted, has received attention, resulting in the following conclusions:
Counsel refer, at length, to the use of the words “The United Presbyterian Brethren,” page 2 of the statement (ante, p. 182), when strict accuracy required, in place thereof, the words “Presbyterian Church” or the “Presbyterian Church of the United States of America.” That does not bear upon the result to the amount of a feather’s weight.
Counsel again refer to page 4 of the statement {ante, p. 184), where notice is taken of the fact that Elizabeth allowed interest to go uncollected for many years, this language being used: “There was the same habit during her sister’s *207lifetime” when sbe attended to the- business. Counsel say that is wrong, as the evidence shows that one year before Elizabeth’s death all interest was collected and the same credited, and there is no evidence to show there was then a habit of allowing interest to run uncollected for from fourteen to seventeen years, as was done after Jane Ann died. Let us see. In the first place, the words of the statement, if wrong as claimed, would not affect the result in any event. In the second place, they do not suggest that Jane Ann was in the habit of allowing interest to go uncollected fourteen to seventeen years, but, merely, that it was the habit during her lifetime, as it was afterward, for interest to go uncollected for years. Now to the record on that. It shows, page 94 of the printed case, that in 1889 the interest was figured up on all Elizabeth’s certificates and a statement was made thereof, amounting to $2,617.80; that Elizabeth handed in the certificates to have the interest figured up and that a new certificate for the amount of such interest was issued, which certificate and statement were found among her papers after she died. By reference .to the statement, pages 111 and 112 of the printed case, we find that thirty-eight certificates were listed and that interest was back for many years on all of them, the longest time being from December 5, 1873, or nearly sixteen years, and the shortest from August 3, 1883, •about five and one-half years, the average being somewhere around eleven years. That seems to bear out what is said in our statement.
Counsel further call attention to page 9 of the opinion {ante, p. 188), where it is said, “Frame was not an officer of the corporation when he testified,” and argue that it is inconsistent with the following words, on page 5 of the statement (ante, p. 185), as to the organic law of the corporation: “Those in office to hold till their successors are elected and qualified,” in view of the testimony of Carrier that at the time Frame testified no one had been elected and had quali*208fied to fill bis place. Counsel make sucb argument upon tbe theory that an officer in a corporation, where the organic law provides that his term of office shall continue till his successor is elected and qualified, remains an officer till such time notwithstanding his resignation. That is not the law. On the contrary, it is to the effect stated in the opinion, i. e. even in case the corporate charter provides that the officer shall hold till his successor is elected and qualified or appointed and qualified, he, nevertheless, by resignation, without any acceptance, unless acceptance is specially required by such charter, vacates the office for all general purposes. 7 Thomp. Comm. on Corp. § 8460; Fearing v. Glenn, 73 Fed. 116.
Counsel seem to think that Browning v. State, 33 Miss. 47, was misapplied. Quite plainly it is the counsel, not this-court, that misunderstand the case. It differs only from the-dissenting opinion in the case and with others we cited, notably Shollenberger v. Brinton, 52 Pa. St. 10, as to what should be considered a ground of error upon which there must, be a concurrence of a majority of the judges in order to work a reversal. Eisi-eeR, Justice, who wrote the opinion upon the-motion for a rehearing, which evidently the counsel did not read carefully, said:
“I hold that a majority of the court must, in every case-brought into this court, agree upon error, before reversing a judgment of the court below. But when I make this declaration I at the same time say that the error must be something-which could, under proper rules of practice, be assigned as error.”
Thus the court sustained the general rule, but held that it was applicable only to error in the broad sense that might include many detail errors, as, for instance, that all grounds for a new trial required to be raised by a motion for a new trial and exception saved to the order denying it, constitute but one ground of error within the rule. In that ease, that an order denying a motion for a new trial because the verdict is-*209contrary to the evidence, and because of misconduct of tbe jury, if erroneous, is single, supported, perhaps, by two reasons, and that a concurrence upon the reasons is not necessary. To that Judge HaNdy dissented, holding failure of concurrence upon a single ground of error, in a much more restricted sense, requires affirmance of the judgment. He stated the position thus:
“It thus appeal’s that although two members of the court are of the opinion that the judgment should be reversed, yet they do not agree that there is any error in any specific decision or ruling of the court below; and when the grounds of error assigned were considered by the court below seriatim, a majority of the court were, and still are, of the opinion that there is no error in any specific decision or ruling of the court.”
He thus stated his conclusion, basing the same on unanswerable logic:
“Although a majority of the court may not agree in the reason which led each of their minds to the conclusion, that any specific rule or point of law has been erroneously decided, yet it is necessary that a majority should concur in the opinion that there is error in one and the same rule or point of law, as held by the court below. Otherwise, if the case goes back for a new trial, and the same point arises, the decision of the court below would, necessarily, be the same- as was previously made, because the judge would be bound to know that this court had held that there was no error in that particular decision. . . .”
The learned judge further stated that the natural result of any other rule would render it impossible to finally determine a jury case if the trial judge adhered to his opinion and the judges of the appellate court adhered to their individual views, and further as to the particular case:
“The generality of the assignment does not amalgamate points and questions of law which are in their nature distinct, and which this court must pronounce upon as legal questions in deciding the case. Suppose, on the trial, the court below *210bad granted the instructions at the instance of the state. The assignment of error here on that ground, under the strict rule which formerly prevailed here upon the subject, would be a general one, that the court erred in granting the instructions for the state. And, in considering that assignment, the first instruction comes up, and two members of the court think that there is no error in it, the third member considering it erroneous. It is then settled that there is no error as to that. The second instruction is then considered, and two members are of opinion that there is no error as to that, one of the majority upon the first instruction thinking that there is error in it. It is then settled that there is no error as to the second instruction. The third is then considered, and determined by a majority of the court to be proper, the member who agreed with the majority upon the two other instructions dissenting upon this. It would be settled that there was no error in the third instruction. It would, therefore, clearly be the judgment of the court that there was no error in any of the instructions. And how is it possible that the general mode of assigning errors could make error in that which was not error in itself, or that several propositions, which in themselves were distinct and separate, and ascertained to be correct and proper, could be rendered erroneous by being considered together ?”
Counsel suggest that Bell v. Morrison, 27 Miss. 68, which we cited in the former opinion, does not apply. The difficulty with counsel is that they do not understand that case, and perhaps it is not to be wondered at since the report is not full. We think it is safe to take what Justice Hawdy said in Browning v. State, 33 Miss. 47, of the result in Bell v. Morrison, as he wrote the opinion in the latter case. It is evident that the conclusions reached in such case on the motion for rehearing, which the report shows was made, were not written out, and the only evidence we have of them is what Justice HaNDY said in the latter case. He there said:
“I consider this motion as settled by the rule held by this court in the case of Bell v. Morrison, 27 Miss. 68, where the court was divided in opinion upon two points in the case, but *211there not being a majority holding that upon either of the points there was error. The first impression of the court in that case was that the judgment should be reversed, there being a majority of that opinion, as in this case; but upon motion after argument, tire decision was that the judgment should be affirmed, which was accordingly done, because there was not a majority of the court holding there was error in any -of the points decided by the court below.”
Counsel concede that Cook v. Drew, 3 Stew. & P. 392, and must also agree that Bell v. Morrison, supra, is against them from any point of view, and that the same is true of Browning v. State, supra, unless the assignment of error that tire finding as to legal capacity to make the will and the one as to undue influence, so far as error is concerned, are single.
Counsel argue that there was but one error, not two, notwithstanding the fact that there were two findings and two specific claims of error, grounded on separate exceptions, made and argued. The following quotation from Cook v. Drew, supra, shows that the situation presented was exactly the same as in this case. The court said:
“One member of the court is for reversal on one of the points; another on a different point; and the third thinks there is no error in the record. Hence it results that though a majority believe there is error, this majority cannot concur as to the point, or matter, for reversal, so as to determine any principle of decision. . . . Tp authorize a reversal, this concurrence is required in the result, on some material point necessarily involved in the case.”
Counsel fail to distinguish between a point vital to a judgment and mere reasons bearing thereon.
Counsel also concede that Shollenberger v. Brinton, 52 Pa. St. 10, was governed by the same rule as that which prevailed in Cook v. Drew, supra, but avoid the result by suggesting that all of the exceptions to the findings constituted but one ground of error.' If that were, correct, in a case involving any number of findings of fact, each vital to the case, and *212each specially excepted to as wrong, and one out of seven justices was of the opinion that some specific finding was contrary to the evidence, being opposed by bis six brethren, and the same condition existed as to three other findings, a different justice, however, as to each such finding being for a reversal, the judgment would have to be reversed. It would be hardly possible to think of anything more absurd.
Counsel refer to Pollock v. C. Hennicke Co. 64 Ark. 180, 46 S. W. 185. True, that is an adverse decision. Its glaring infirmity is plainly pictured by Blacewood, special judge, in an able dissenting opinion. He said, in substance: There is no concurrence of a majority of the judges on any point. There are a majority of minorities in favor of error. The result of a decision that there is fatal error is this: In case of another cause, similar in every respect, being submitted below and the court following the majority opinion now made, it would arrive at a result entirely different from the decision now given. It would necessarily be contrary to the majority view of a majoxfity of the judges on the identical point in this case. He said in concluding, very properly, “It strikes me as an effort to make one right out of two wrongs. The result announced by a majority of the learned judges is arrived at by a species of logic which I am unable to comprehend, and therefore unwilling to sanction.”
The Arkansas court seems to have been misled by Ashby v. White, 2 Ld. Raym. 938, 950, which, when examined, is found not to involve any question, whatever, as to the disposition of a case on appeal from a trial court where a majority are unable to agree as to the existence of a specific harmful error. Investigation shows probability that the English case was not examined by the Arkansas court, but was taken from the citation in Ram’s Legal Judgments, 53, which is also cited by the Arkansas court. It will be seen, by examination, that the text-writer was not dealing with the subject under discussion in this case at all, but the subject of the disposition of a *213cause tried originally, not on appeal, before a bench of judges. In that case minorities, in reason, unite, if tbe individuals by different processes of reasoning reach the same result. Failure to appreciate the difference between that situation and the reversal of a case on appeal on errors assigned, is doubtless what led to the decree in Smith v. U. S. 5 Pet. 292, 303. So the basis for the decision by the Arkansas court entirely drops out.
Counsel make a further reference to Ditch v. Sennott, 116 Ill. 288, 5 N. E. 395, as being squarely in favor of contestants’ position. Why that case was cited we are unable to comprehend, because it does not deal with the subject under discussion or have the remotest reference to it. There was no assignment of error whatever in that case and the appeal was dismissed upon that ground, all the justices concurring.
Counsel seem to think that our suggestion that the views of Judge Handy in Browning v. State, 33 Miss. 47, were later referred to in the same court with high commendation, was not warranted, and that the reference, such as was made in the later case, was a doubtful commendation. Perhaps the best solution of that may be made by quoting the language of Judge Wi-iitKIeld, who wrote for the court on the motion for rehearing (Lipscomb v. State, 75 Miss. 559, 623, 23 South. 210, 230):
“Judge HaNDy’s opinion in that case is said to be a very powerful one, and it certainly is, and, in the judgment of the writer, is the sound view.”
That was as far as it was permissible to go, as the point was not then vital. One cannot well read Judge Whitfield’s opinion without concluding that, had such point been vital, the court would have returned to the doctrine which Judge HaNdy said ruled Bell v'. Morrison, and which his brethren disclaimed intending to depart from, but did, as Judge HaNdy reasoned, by grouping vital points of error as mere i’easons in support of a single assignment.
*214There is a class of cases such as Foltz v. Merrill, 11 Kan. 479; Wood v. Chapin, 13 N. Y. 509; and Oakley v. Aspinwall, 1 Duer, 1, holding that where a majority are for affirmance, but on different grounds, the judgment should not be' reversed. They are not out of harmony with Cook v. Drew, supra, and similar cases. Of course a judgment is always to-be affirmed unless there is a majority for reversal, and, as we think, agreeing upon a specific ground of error, which could not be possible if a majority were for affirmance, even on different grounds. The former leads, logically, to the latter.
We are unable to see any other orderly way to dispose of an appeal in the circumstances of this one, except according to the rule in Cook v. Drew, 3 Stew. & P. 392, and like cases.. If the rule contended for were to prevail, a jury case could', never be terminated, if both sides persisted and courts adhered to their views, and the judgment in an equity case-would create this anomalous situation: The judgment on its-face would be a precedent to sustain either of the several positions taken by the several minorities, though looking at the determination as to each of the -subsidiary questions, the precedent would be the other way. Such confusion should be-avoided by adopting the more logical rule, as we have done.
By the Court. — The motion for a rehearing is denied, with $25 costs.